Citation Nr: 1728590	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-01 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1983 to November 1987.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

As a procedural matter, these claims were previously before the Board in July 2013.  The claim for acquired psychiatric disorders, to include PTSD and depressive disorder, and a claim for migraine headaches were remanded for further development.  In September 2013, the Board signed an Order correcting the Veteran's name in the July 2013 BVA decision and remand.  The RO granted service connection for acquired psychiatric disorders, to include PTSD and depressive disorder, in a February 2017 Rating Decision effective December 2008.  The case has now been returned to the Board for further appellate consideration of the remaining issue of service connection for migraine headaches.  

In May 2010, the Veteran testified in a hearing before a Decision Review Officer, and the transcript is associated with the claims file.  The Veteran waived a hearing before the Board in a November 2009 substantive appeal, via a VA Form 9.  


FINDINGS OF FACT

1.  The Veteran has a current migraine headache disability.

2.  Competent medical and lay evidence links the Veteran's migraine headaches to the service-connected PTSD.

CONCLUSION OF LAW

The criteria for service connection for migraine headaches have been met.  
38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  Given the favorable outcome of this award of service connection for migraine headaches, no prejudice to the Veteran could result.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Pertinent Service Connection Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (d).  In order to establish service connection for a claimed disability on a direct basis, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49 (1990). 

III.  Analysis

The Veteran seeks service connection for migraine headaches.  Specifically, the Veteran contends that the migraines are caused or aggravated by the service-connected acquired psychiatric disorders, specifically anxiety attacks which are symptoms of the service-connected PTSD.  The RO previously denied service connection for migraine headaches on a secondary basis, in part, because the acquired psychiatric disorders were not service-connected.  However as noted above, the acquired psychiatric disorders of PTSD and depressive disorder were granted service connection in February 2017, during the pendency of this appeal.  

The Report of Medical Examination at entrance into active duty, dated June 1983, does not note the Veteran experienced migraine headaches before or at entry into active service.  The Veteran's Report of Medical History on entrance also does not report past experience of migraine headaches before entry into active service.  

The Veteran was afforded a VA examination by a psychologist in October 2013, as directed by the July 2013 Board remand.  The VA psychological examiner indicates that "while migraine headaches can be stress-related and precipitated by psychiatric symptoms, this writer is not qualified to make a diagnosis of migraine headaches or link it to the vet's (sic) psychiatric conditions..."  The Veteran's VA treatment records are replete with notations that the Veteran's migraine headaches are "exaccerbated (sic) with his PTSD symptoms" or are "associated with his mental health."  See January 2009, May 2009, June 2009, October 2009, and March 2010 VA treatment records.

The Veteran was also afforded a VA neurological examination for the migraine headaches in October 2013.  The Board finds that this VA examination contains several deficiencies and assigns low probative weight to the examiner's ultimate conclusion.  

At the October 2013 VA neurological examination, the examiner was unable to review the Veteran's claims file due to a government furlough, but issued a medical opinion with the information provided at that time anyway.  After reviewing the Veteran's claims file in November 2013, the VA examiner reissued a medical opinion that is substantially similar to the October 2013 medical opinion.  

During the VA neurological examination, the Veteran reported that his migraine headaches began when he was 29 or 30 years old, during active service.  The Veteran reports seeking treatment at the sick bay on a naval ship and reports that he was prescribed pain medications.  However, the Veteran's service treatment records do not show reports of migraine headaches or treatment for migraine headaches in service.  VA treatment records indicate that the first clinical report of migraine headaches is found in January 2009, which the examiner notes is 26 year after active service.  The examiner also notes in the examination report that "participation in combat is inherently risky and exposure to traumatic life events is associated with increased risk of several psychiatric disorders."  Additionally, the examiner reports that PTSD prevalence rates have been demonstrated to be increased in those with migraine in multiple different cohorts, including tertiary pain and headache clinics, veteran cohorts, and general population surveys.  However, the examiner opines that the neurobiological mechanism by which psychiatric conditions such as PTSD are associated with migraine is not known, and that no causal relationship has been demonstrated by these common disorders.  The examiner ultimately concludes that the Veteran's migraine "headaches are not caused by or [a] result of his psychiatric conditions (PTSD, depression and anxiety)."

The Board finds inadequate the October 2013 VA neurology opinion.  Service-connection on a secondary basis requires a service-connected current disability that proximately causes or aggravates a non-service connected disability beyond the normal progression or severity of that disability.  38 C.F.R. § 3.310.  The VA examiner did not address whether the service-connected psychiatric disorders aggravate the migraine headaches.  Additionally, the Veteran's PTSD stressors are not combat-related, as the examiner appears to believe.  The Veteran contends that his migraine headaches are exacerbated by his PTSD because they are triggered by loud noises, bright lights and anxiety attacks associated with his PTSD and depressive disorder.  It does not appear that the VA examiner considered the Veteran's contentions that his anxiety attacks trigger the migraine headaches and assumed that the Veteran's PTSD was specifically combat related.  Further, it does not appear that the examiner considered the Veteran's competent and credible reports that his migraine headaches began during active service when he was 29 or 30 years old.  The examiner must consider the Veteran's competent and credible lay statements because a lack of evidence of treatment in service cannot be the sole basis to deny service-connection.  Buchanan, 451 F.3d at 1336 n. 1 (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, improperly "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  

The record is clear that the Veteran waited several decades before seeking treatment for his service-connected PTSD symptoms, although there are credible third-party lay statements from the Veteran's spouse that he has exhibited symptoms related to PTSD since he was discharged from active service in 1987.  It is reasonable to believe that if the Veteran did not seek treatment for PTSD, he also did not seek treatment for other medical issues related to the PTSD, such as the migraine headaches triggered by anxiety attacks.  The lengthy period of time that elapsed between discharge from service and the first clinical reports of migraine headaches is not persuasive to support a denial of service connection in this case. 

Finally, the VA examiner did not address statements made a VA psychologist found in the October 2013 VA psychiatric examination, in which the psychologist notes that migraine headaches can be stress-related and precipitated by psychiatric symptoms.  The VA neurologist did not address similar notations found throughout the Veteran's VA treatment records, attributing exacerbation of the migraine headaches to his PTSD and his mental health.  See January 2009, May 2009, June 2009, October 2009, and March 2010 VA treatment records.  

Given the above-noted deficiencies of the October and November 2013 VA neurological examinations and medical opinions, the Board assigns low probative value to the examiner's ultimate conclusion.  To the contrary, the Board assigns great weight to the repeated medical notations in the Veteran's VA treatment records that his migraine headaches are exacerbated by PTSD symptoms, as well as the October 2013 VA psychologist's statement that migraine headaches can be stress-related and precipitated by psychiatric symptoms.  This medical opinion is supported by the November 2013 addendum neurological opinion that indicates there is evidence that particular groups of people, including those who are diagnosed with PTSD, experience higher rates of migraine headaches.  

Additionally, the Board assigns high probative weight to the Veteran's lay statements.  The Veteran consistently reports that his migraine headaches started during service when he was 29 or 30 years old.  VA treatment records report the Veteran experiences migraine headaches twice a week, and that they are triggered by anxiety attacks.  VA treatment records also report he experiences anxiety attacks twice a week.  A Veteran is competent to report symptoms that are observed through the Veteran's senses, such as headaches.  See Jandreau, 492 F.3d at 1372.  Further, the Veteran's reports of experiencing migraines in conjunction with anxiety attacks is supported by lay statements submitted by his spouse based on her observations.  The Board finds these lay statements competent and credible, and therefore assigns high probative weight to this evidence. 

Given this record, the Board finds that the competent probative medical and lay evidence of record indicates that the Veteran's migraine headaches are at least as likely as not aggravated by symptoms of his service-connected PTSD.  

The Board must however observe that the extent of aggravation has not been established by a baseline of disability prior to aggravation and that, pursuant to 38 C.F.R. § 3.310 (b), "VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."

On the facts of this particular case, the Board finds the evidence is at least in equipoise as to whether or not the Veteran's migraine headaches were aggravated by the service-connected PTSD.  The extent of aggravation is a rating consideration for the AOJ in assigning a disability rating.  See generally 38 C.F.R. § 4.22.  Applicable case law instructs that, if the degree of impairment from disease attributable to service-connected versus nonservice-connected disease cannot be medically ascertained, VA must consider the whole of the impairment as service connected.  Mittleider v. West, 11 Vet. App. 181 (1998). 

Thus, the Board resolves reasonable doubt in favor of the Veteran by finding that the migraine headaches have been aggravated by the service-connected PTSD.  
38 U.S.C.A. § 5107 (b).  Therefore, entitlement to service connection for migraine headaches is granted.

ORDER

Entitlement to service connection for migraine headaches is granted. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


